Case 2:15-cr-00061-DBH Document 194 Filed 11/25/20 Page 1 of 2        PageID #: 615




                     UNITED STATES DISTRICT COURT

                             DISTRICT OF MAINE


 UNITED STATES OF AMERICA,                  )
                                            )
                                            )
 V.                                         )    CRIMINAL NO. 2:15-CR-61-DBH-02
                                            )
 KENDALL FRANCIS,                           )
                                            )
                          DEFENDANT         )


           ORDER ON MOTION FOR COMPASSIONATE RELEASE


      On April 21, 2016, I sentenced Kendall Francis to 108 months in federal

prison for drug trafficking.     Judgment (ECF No. 152).           He is currently

incarcerated at FCI Fort Dix.     By letter he has moved for release to home

confinement (ECF No. 193).

      The authority to convert a sentence to home confinement rests solely with

the Bureau of Prisons. See United States v. Mansaray, Nos. 13-236, 15-526,

2020 WL 3077184, at *3 (E.D. Pa. June 10, 2020). But a federal judge can

reduce a sentence under 18 U.S.C. § 3582(c)(1)(A) under certain circumstances.

First, the prisoner must make the request to the Warden of the prison where he

is housed and thirty days must pass. 18 U.S.C. § 3582(c)(1)(A). Second, the

prisoner   must    show    “extraordinary       and   compelling   reasons.”    Id.

§ 3582(c)(1)(A)(i). Here, Francis has not shown me that thirty days have passed

after making a request to the Warden. And the “extraordinary and compelling

reasons” to which he refers are the conditions that all prisoners confront in this

time of pandemic, not particular medical conditions of his own that increase his
Case 2:15-cr-00061-DBH Document 194 Filed 11/25/20 Page 2 of 2      PageID #: 616




vulnerability. Third, the judge must consider the factors set forth in 18 U.S.C.

§ 3553(a) to the extent they are applicable as well as applicable Sentencing

Commission policy statements. Id. § 3582(c)(1)(A).

      At this time, I DENY the motion   WITHOUT PREJUDICE   for failure to exhaust

administrative remedies, i.e., the failure to make the request to the Warden.

      SO ORDERED.

      DATED THIS 25TH DAY OF NOVEMBER, 2020


                                           /S/D. BROCK HORNBY
                                           D. BROCK HORNBY
                                           UNITED STATES DISTRICT JUDGE




                                                                                 2
